ORDER

PER CURIAM.
Plaintiff, Frank Notheis, appeals the trial court’s grant of summary judgment in favor of defendant, Frank Petkovich, M.D., in an action for medical malpractice based on a lack of informed consent.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Defendant has filed a motion to dismiss the appeal for failure to comply with Rule 84.04(c) and (d). Although plaintiffs statement of facts and points relied on do not comply with the requirements of Rule 84.04, we will review plaintiffs claims of error, ex gratia. Defendant’s motion to dismiss appeal is denied.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).